DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/2020 and 5/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neet et al. (US 2018/0241270).
In claim 1, Neet discloses (Fig. 3-9B) a stator (26) for an electric machine (20) comprising: a stator core (28) having a plurality of slots (22; [0034]) formed therein, the stator core (28) defining a first axial end and a second axial end; and a winding (end turns 320 being part of windings) arranged on the stator core (28), the winding comprising slot segments (top and bottom layers; [0016-0017; 0030]) arranged in layers of the plurality of slots and end turns (320) connecting the slot segments, the winding defining: a first winding path including outer layer end turns, inner layer end turns, and a transition end turn (via loop; [0055]) positioned between the outer layer end turns and the inner layer end turns (conductor A; Fig. 3-4B); and a second winding path including outer layer end turns, inner layer end turns, and a transition end turn (via 80; [0027-0028; 0031-0032]) positioned between the outer layer end turns and the inner layer end turns, wherein the outer layer end turns of the second winding path nest with the outer layer end turns of the first winding path (conductor B path), and wherein the inner layer end turns of the second winding path nest with the inner layer end turns of the first winding path (Fig. 4; [0019-0020; 0031]).
In claim 2, Neet discloses wherein the transition end turns are middle end turns (via loop; [0055]; [0027-0028; 0031-0032]), and wherein the middle end turn of the second winding path crosses the middle end turn of the first winding path (conductor B crosses under conductor A; Fig. 3A-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neet et al. (US 2018/0241270) in view of Frederick et al. (US 7005772).
In claim 3, Neet teaches the stator of claim 2; furthermore Neet teaches wherein the outer layer end turns of the first winding path are defined by a first pitch (via first winding pitch X1 on top layer) on the first axial end, and wherein the middle end turn of the first winding path is defined by a third pitch (pitch X2, X3 in loop; [0055]); and wherein the outer layer end turns of the second winding path are defined by the first pitch (X1) on the second axial end  (conductor B is defined by pitch X1 on outer layer).
Neet does not teach a second pitch on the second axial end, the first pitch being different from the second pitch; and wherein the outer layer end turns of the second winding path are defined by the second pitch on the first axial end.
However, Frederick teaches (Fig. 1-8) a stator (10) having a first winding path (34a) having  a second pitch (defined by N-2) on the second axial end (22), the first pitch (N) being different from the second pitch (N-2); and wherein the outer layer end turns (28; 34b) of the second winding path (34b) are defined by the second pitch (N-2) on the first axial end (20; Col 3, ln. 33- Col 4, ln 35).
Therefore in view of Frederick, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Neet to have arrived at the claimed invention, in order to reduce the loop lengths of the end turns, therefore providing higher output, efficiency, lower temperatures, and cost (Col. 1, ln. 40-67).
In claim 12, Neet discloses (Fig. 3-9B) a stator (26) for an electric machine (20) comprising: a stator core (28) having a plurality of slots (22; [0034]) formed therein, the stator core (28) defining a first axial end and a second axial end; and a multi-phase winding ([0008]) arranged on the stator core (28) with multiple parallel paths for each winding phase ([0041]), each parallel path completing multiple revolutions (two; [0041]) around the stator core (28), and each parallel path comprising a series of slot segments arranged in layers of the plurality of slots and end turns alternately connecting consecutive slot segments (top and bottom layers; [0016-0017; 0030]) on the first axial end and the second axial end, and a pitch (X1) of the end turns connecting the slot segments for at least one parallel path.
Neet does not teach a pitch of the end turns connecting the slot segments for at least one parallel path alternates between a first pitch on the first axial end and a second pitch on the second axial end, the second pitch being different from the first pitch.
However Frederick teaches (Fig. 1-8) a stator (10) having a first winding path (34a) having a first pitch (N) on a first axial end (20)  alternating to a second pitch (defined by N-2) on a second axial end (22).
Therefore in view of Frederick, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Neet to have arrived at the claimed invention, in order to reduce the loop lengths of the end turns, therefore providing higher output, efficiency, lower temperatures, and cost (Col. 1, ln. 40-67).
In claim 13, Neet as modified teaches the stator of claim 12; furthermore Neet teaches wherein the slot segments are arranged in a single file in each of the plurality of slots and define multiple layers within each slot (illustrated in Fig 3).
In claim 14, Neet as modified teaches the stator of claim 13; furthermore Neet teaches wherein each parallel path of the winding (conductor A for example) includes outer layer end turns, inner layer end turns, and a transition end turn (via loop; [0055]) provided by a middle end turn between the outer layer end turns and the inner layer end turns.
Allowable Subject Matter
Claims 3-11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 3: “wherein the outer layer end turns of the first winding path are defined by a first pitch on the first axial end and a second pitch on the second axial end, the first pitch being different from the second pitch, and wherein the middle end turn of the first winding path is defined by a third pitch; and wherein the outer layer end turns of the second winding path are defined by the second pitch on the first axial end and the first pitch on the second axial end.”
Claim 8: “wherein the outer layer end turns and inner layer end turns of the first winding path are defined by a first pitch on the first axial end and a second pitch on the second axial end, and wherein the transition end turn of the first winding path is defined by a third pitch; and wherein the outer layer end turns and inner layer end turn of the second winding path are defined by the second pitch on the first axial end and the first pitch on the second axial end, and wherein the transition end turn of the second winding path is defined by a fourth pitch, wherein the first pitch, second pitch, third pitch, and fourth pitch are all different pitches.”
Claim 15: “wherein the multiple parallel paths include a first path and a second path, wherein the end turns for the first path alternate between the first pitch on the first axial end and the second pitch on the second axial end, and wherein the end turns for the second path alternate between the second pitch on the first axial end and the first pitch on the second axial end.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bernauer et al. (US 2022/0216758) teaches a stator comprising a core and windings having a plurality of slots and defining winding sections.
Sheu et al. (US 11381129) teaches a motor stator having a core and a first, second, and third hairpin wire each inserted into particular slot layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832